IN THE
                         TENTH COURT OF APPEALS


                                No. 10-21-00169-CV

                         IN RE JOHN PAUL JENKINS



                               Original Proceeding

                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2019-1730-4


                DISSENTING MEMORANDUM OPINION


       Because I would summarily deny the petition for writ of mandamus, I respectfully

dissent.


                                               MATT JOHNSON
                                               Justice

Dissenting opinion delivered and filed September 8, 2021